internal_revenue_service number release date index number ----------------------- ---------------------------------------------------- -------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc ita b04 plr-147175-10 date date legend taxpayer ------------------------------------------ ----------------------- covered employees --------------------------------------------------------------------------------- ------------------------------------------------------------------------------ survivors --------------------------------------------------------------------- dear ------------- this responds to taxpayer’s request for rulings about the federal tax consequences of a proposed distribution under sec_3121 sec_3306 sec_3401 and sec_6041 of the internal_revenue_code taxpayer is a public institution this year it proposes to distribute cash to covered employees or their survivors none of the covered employees or their survivors has any reason to believe that they are entitled to the distribution sec_61 provides that gross_income means all income from whatever source derived including compensation_for services under these facts taxpayer is making the distribution to the covered employees or their survivors for services the covered employees rendered to taxpayer thus the cash distribution that each covered_employee or survivor receives is compensation income to that recipient under sec_61 plr-147175-10 sec_3101 and sec_3111 impose fica_taxes on wages as that term is defined in sec_3121 with respect to employment as that term is defined in sec_3121 fica_taxes consist of the old-age_survivors_and_disability_insurance_tax social_security_tax and the hospital_insurance_tax medicare_tax these taxes are imposed on both the employer and employee sec_3101 and sec_3101 impose the employee portions of the social_security_tax and the medicare_tax respectively sec_3111 and sec_3111 impose the employer portions of the social_security_tax and the medicare_tax respectively the term wages is defined in sec_3121 for fica purposes as all remuneration for employment with certain specific exceptions sec_3121 defines employment as any service of whatever nature performed by an employee for the person employing him with certain specific exceptions sec_31_3121_a_-1 of the employment_tax regulations provides that the term wages means all remuneration for employment unless specifically excepted under sec_3121 sec_31_3121_a_-1 provides that the name by which the remuneration for employment is designated is immaterial sec_31_3121_a_-1 provides that generally the basis upon which the remuneration is paid is immaterial in determining whether the remuneration is wages with respect to services performed within the united_states sec_31_3121_b_-3 defines employment as services performed by an employee for an employer unless specifically excepted under sec_3121 sec_31_3121_a_-1 provides that remuneration unless specifically excepted constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them sec_3402 relating to federal_income_tax withholding generally requires every employer making a payment of wages to deduct and withhold upon those wages a tax determined in accordance with prescribed tables or computational procedures the term wages is defined in sec_3401 for federal_income_tax withholding purposes as all remuneration for services performed by an employee for his employer with certain specific exceptions sec_31_3401_a_-1 provides that the name by which remuneration for services is designated is immaterial sec_31_3401_a_-1 provides that the basis upon which the remuneration is paid is immaterial in determining whether the remuneration is wages sec_31_3401_a_-1 provides that remuneration for services unless specifically excepted by statute constitutes wages even though at the time paid the relationship of employer and employee no longer exists between the person in whose employ the services were performed and the individual who performed them plr-147175-10 the term wages and employment have been interpreted by the supreme court in 327_us_358 the supreme court upheld a circuit court’s holding that back pay awarded by the national labor relations board upon the reinstatement of a wrongfully discharged employee constituted wages for purposes of benefits under the social_security act the supreme court reached this conclusion even though the back pay related to a period during which the petitioner did not perform any service in so holding the supreme court stated that the term employment is to be interpreted to import the breadth of coverage consistent with the purposes of the social_security act id pincite the supreme court also stated that service as used in the social_security act means not only work actually done but the entire employer-employee relationship for which compensation is paid to the employee by the employer id pincite the fica’s statutory and regulatory scheme and the supreme court’s analysis in nierotko provide the basis for determining whether payments employers make to employees are wages subject_to fica_taxes taxpayer's cash distribution to covered employees are includible in gross_income the cash distribution is made only to covered employees and is dependent upon and arises out of the employer-employee relationship and thus is compensation as compensation to the covered employees arising out of the employer-employee relationship for services rendered the payments are remuneration for employment resulting in wages under sec_3121 subject_to fica_taxes unless a specific exception applies such as the fica exception for payments made by an employer to a survivor or the estate of a former employee after the calendar_year in which the employee died under sec_3121 wages are required to be reported under both sec_6041 and sec_6051 on form_w-2 see sec_1 requiring furnishing form_w-2 to employee sec_1 a requiring wages to be reported on a form_w-2 to the extent taxpayer makes a cash distribution to a survivor in the same calendar_year as the death of the employee the cash distributions are generally subject_to fica_taxes and should be reported in box social_security wages and box medicare wages and tips on form_w-2 issued in the name of the employee with the social_security_number of the employee taxpayer must report social_security and medicare taxes withheld in boxe sec_4 and respectively if the cash distribution is made after the calendar_year of the death of the employee the distribution is not subject_to fica_taxes and the payment should not be reported as social_security wages or medicare wages on a form_w-2 irrespective of when after death the cash distribution is made taxpayer must also report the payment to the survivors in box other income on form misc in accordance with sec_6041 as discussed below taxpayer's cash distributions to the covered employees are also wages under sec_3401 for purposes of collection of income_tax at source and should be reported in box and the federal_income_tax withheld reported in box of the form_w-2 however to the plr-147175-10 extent taxpayer pays the cash distributions that were earned but unpaid prior to the covered employee’s death to a survivor in either the year of death or after the year of death the requirements of sec_6041 will apply and the distribution will not be reported in box of form_w-2 and will not result in any federal_income_tax withholding to be reported in box of the form_w-2 see revrul_86_109 1986_2_cb_196 sec_6041 and sec_1_6041-1 provide with exceptions not applicable here that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income aggregating dollar_figure or more in the taxable_year must file an information_return with the internal_revenue_service by sec_6041 the payor is required to furnish an information statement to the payee for payments of dollar_figure or more sec_1_6041-1 requires a payor to report on forms and the sec_6041 information reporting requirement applies to payments made during the calendar_year to another person of fixed or determinable income sec_1_6041-1 sec_1_6041-1 provides that income is fixed when paid in amounts definitely predetermined income is determinable whenever there is a basis of calculation by which the amount to be paid may be ascertained information reporting requirements may also apply to payments made by the united_states or a state or their political subdivisions sec_1_6041-1 provides in part that information returns on forms and of payments made by a state or political_subdivision agency_or_instrumentality thereof shall be made by the officer_or_employee of such state or political_subdivision agency_or_instrumentality thereof having control of such payments or by the officer_or_employee appropriately designated to make such returns each distribution that taxpayer which is described in sec_1_6041-1 pays to a survivor is gross_income to that survivor that is fixed in amount under sec_1_6041-1 because the amount of a distribution that taxpayer makes to a survivor is includible in the survivor’s gross_income taxpayer is subject_to the information reporting requirements of sec_6041 and d for a distribution payment if the aggregate of the distribution payment and other_payments of fixed or determinable income that taxpayer makes to that survivor during a calendar_year are dollar_figure or more the rulings contained in this letter are based upon information and representations that entity submitted under penalties of perjury while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-147175-10 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter taxpayer must attach to any income_tax return to which it is relevant a copy of this letter or if it files its returns electronically a statement providing the date and control number of this letter_ruling this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely michael j montemurro chief branch office of associate chief_counsel income_tax accounting cc
